DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
Allowable Subject Matter
Claims 1, 3, 6-12, 20-30 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, and 6-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system comprising: a tension member support positioned within an elevator shaft; a tension member suspended from the tension member support within the elevator shaft; and a slack detection system comprising: at least one biasing element housed within the tension member support and operably coupled to the tension member, the at least one biasing element arranged to receive a load from the tension member; and a switch arranged to be moved from a first position to a second position in response to movement of the at least one biasing element, wherein, when in the second position, the switch is configured to trigger an emergency stop of an elevator car within the elevator shaft; wherein the at least one biasing element comprises a first biasing element and a second biasing element, the second biasing element is arranged to interact with the switch, and both the first biasing element and the second biasing element are operably coupled to the tension member, with the second biasing element being positioned within the first biasing element; and a separation element positioned between the first biasing element and the second biasing element and configured to prevent contact between the first biasing element and the second biasing element.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 20-25 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 20, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system comprising: a tension member support positioned within an elevator shaft; a tension member suspended from the tension member support within the elevator shaft; and a slack detection system comprising: at least one biasing element housed within the tension member support and operably coupled to the tension member, the at least one biasing element arranged to receive a load from the tension member; and a switch arranged to be moved from a first position to a second position in response to movement of the at least one biasing element, wherein, when in the second position, the switch is configured to trigger an emergency stop of an elevator car within the elevator shaft; wherein the at least one biasing element comprises a first biasing element and a second biasing element, the second biasing element is arranged to interact with the switch, and both the first biasing element and the second biasing element are operably coupled to the tension member, with the second biasing element being positioned within the first biasing element; and a separation element positioned between the first biasing element and the second biasing element and configured to prevent contact between the first biasing element and the second biasing element, wherein the separation element is a sleeve with the second biasing element arranged within the sleeve and the sleeve arranged within the first biasing element.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 26-30 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 26, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system comprising: a tension member support positioned within an elevator shaft; a tension member suspended from the tension member support within the elevator shaft; and a slack detection system comprising: at least one biasing element housed within the tension member support and operably coupled to the tension member, the at least one biasing element arranged to receive a load from the tension member; and a switch arranged to be moved from a first position to a second position in response to movement of the at least one biasing element, wherein, when in the second position, the switch is configured to trigger an emergency stop of an elevator car within the elevator shaft; wherein the at least one biasing element comprises a first biasing element and a second biasing element, the second biasing element is arranged to interact with the switch, and both the first biasing element and the second biasing element are operably coupled to the tension member, with the second biasing element being positioned within the first biasing element; a separation element positioned between the first biasing element and the second biasing element and configured to prevent contact between the first biasing element and the second biasing element; an activation element positioned within an interior space of the second biasing element such that when the second biasing element moves in response to reduction of the load of the tension member, the activation element is urged into contact with the switch.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654